         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 1 of 25



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,

                     Petitioners-Plaintiffs,

                v.

THOMAS HODGSON, Bristol County Sheriff                  Civil Action No.
in his Official Capacity; STEVEN J. SOUZA,
Superintendent Bristol County House of
Corrections in his Official Capacity; TODD
LYONS, Boston Field Office, Acting Director,            PETITION FOR WRIT OF HABEAS
Immigrations and Customs Enforcement in his             CORPUS PURSUANT TO 28 U.S.C.
Official Capacity;                                      2241 AND COMPLAINT FOR
CHAD F. WOLF, Acting Secretary, Department              DECLARATORY AND INJUNCTIVE
of Homeland Security, in his Official Capacity;         RELIEF
MATTHEW T. ALBENCE, Deputy Director
and Senior Official Performing the Duties of the
Director for U.S. Immigration and Customs
Enforcement, in his Official Capacity; and U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT,

               Respondents-Defendants.
_______________________________________

                                           INTRODUCTION

        1.      This case presents a request for immediate relief on behalf of a putative class of

highly vulnerable Petitioner-Plaintiffs (“Plaintiffs”) – civil immigration detainees held by

Respondents-Defendants (“Defendants”) at the Bristol County House of Corrections and C. Carlos

Carreiro Immigration Detention Center (“Carreiro”) in North Dartmouth, Massachusetts

(hereinafter collectively “Bristol County Immigration Detention Facilities”) – who are at imminent

risk of contracting COVID-19, the lethal virus that is sweeping the globe and that feeds on precisely

the unsafe, congregate conditions in which Plaintiffs are being held.



                                                    1
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 2 of 25



        2.       The coronavirus that causes COVID-19 infection – and death – has produced an

unprecedented global pandemic. In only a few months, 529,093 people worldwide have been

diagnosed with COVID-19 and more than 23,956 have died.1 The virus is highly contagious and

lethal. By the time this Court reads this complaint, there will be more diagnoses, and more death,

with no end in sight.

        3.       Despite repeated pleas from Plaintiffs and community advocates, and despite clear

evidence that the dangerous conditions in the Bristol County Immigration Detention Facilities

where Plaintiffs are confined will imminently result in the uncontrolled spread of COVID-19 and

the likely death of many detainees including Plaintiffs, Defendants have continued to confine

detainees in close proximity, without adequate soap, toilet paper, and other daily necessities; admit

new detainees without COVID-19 testing or screening; deny access to testing and medical care for

Plaintiffs and other detainees; and refuse to release even the most vulnerable detainees with medical

conditions that heighten their risk for infection, sickness, and death.

        4.       These actions by Defendants are the result of two egregious errors: Defendants’

flawed policies and decision-making surrounding COVID-19; and the conditions and structure of

immigration detention and confinement at Bristol County Immigration Detention Facilities.

        5.       Plaintiffs are subject to imminent infection, illness, and death because of their civil

immigration detention – literally trapped, with no safe alternative available to them. Facility staff

have rebuffed their inquiries about COVID-19 risks and precautions. Their confinement conditions

and detention treatment have created a dangerous and hazardous situation that imminently threatens

their lives, as well as the well-being of guards and others in the surrounding community, and the



1John Hopkins University, Coronavirus Resource Center (March 26, 2020), https://coronavirus.jhu.edu/map.html;
World Health Organization, Coronavirus Disease 2019 (COVID-19) Situation Report (Mar. 26, 2020),
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200326-sitrep-66-covid-
19.pdf?sfvrsn=81b94e61_2.


                                                        2
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 3 of 25



general public. Immediate relief is necessary before the coronavirus ignites the tinderbox that is

BCHOC and irreversible damage is done.

        6.       As putative class members have repeatedly expressed in pleas for help to

Defendants, they are afraid for their lives. The only known effective measures to reduce the risk of

COVID-19 are social distancing and hygiene. Yet “social distancing” is a meaningless term in

BCHOC, where detainees are in constant close contact with each other and with Bristol County

Immigration Detention Facilities staff. Hygiene is similarly unavailable and unavailing under the

conditions at Bristol County Immigration Detention Facilities.

        7.       Plaintiffs are not being detained pursuant to a conviction. Rather, they are in civil

detention awaiting the completion of immigration proceedings. Immigration and Customs

Enforcement (“ICE”) has significant discretion to release immigration detainees, see 8 U.S.C.

1226(a), and has a long-standing practice of releasing for humanitarian reasons even those whose

detention has been mandated under particular immigration detention statutes, see 8 U.S.C.

1182(d)(5); 1225(b); 1226(c). ICE regularly uses alternatives to detention to maintain custody and

control over non-citizens in immigration proceedings, such as supervised release, electronic ankle

monitors, home confinement, and telephonic monitoring.

        8.       The risks and consequences of COVID-19 cannot be understated. In the United

States alone, 83,507 cases of infection have been reported and 1,201 people have died.2

        9.       The disease itself does not discriminate between the old and young. People of all

ages, with and without preexisting conditions, have died.




2John Hopkins University, Coronavirus Resource Center (March 26, 2020), https://coronavirus.jhu.edu/map.html;
World Heath Organization, Coronavirus Disease 2019 (COVID-19) Situation Report tbl. 1 (Mar. 26, 2020),
https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200326-sitrep-66-covid-
19.pdf?sfvrsn=81b94e61_2.


                                                        3
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 4 of 25



        10.      At the time of this filing there were 2,417 reported cases in Massachusetts3 including

persons confined or working in correctional institutions.

        11.      At the time of this filing there were 1,012 reported cases in Connecticut.4 Many

immigration detainees are brought to BCHOC from Connecticut.

        12.      There is no vaccine against COVID-19.

        13.      There is no known cure for COVID-19.

        14.      No one and no place is immune from COVID-19 infection, illness, and death.

        15.      The Centers for Disease Control and Prevention (“CDC”) reports that “[t]he best

way to prevent illness is to avoid being exposed to this virus.” The CDC advises that COVID-19 is

thought to spread mainly from person-to-person, between people who are in close contact with one

another (within about 6 feet), and through respiratory droplets produced when someone speaks,

coughs, or sneezes, including the touch of shared surfaces.5

        16.      States have taken extraordinary and unprecedented measures to ensure that residents

practice “social distancing” in order to halt the spread of COVID-19. On March 23, 2020,

Massachusetts Governor Charlie Baker ordered the closure of all non-essential businesses and

advised residents to shelter in place.

        17.      The projections for those who contract the virus and those who succumb to the

illness are startling and grave. The CDC has suggested that between 160 million and 210 million

Americans could contract the disease. Based on mortality data and current hospital capacity, the

number of deaths under the CDC’s estimates range from 200,000 to as many as 1.7 million. The


3 State of Massachusetts, COVID-19 Cases, Quarantine, and Monitoring (Mar. 26, 2020), https://www.mass.gov/info-
details/covid-19-cases-quarantine-and-monitoring.
4 State of Connecticut, COVID-19 Update March 26, 2020 (Mar. 26, 2020), https://portal.ct.gov/-

/media/Coronavirus/CTDPHCOVID19summary3262020.pdf?la=en.
5 World Health Organization, Rolling updates on coronavirus disease (COVID-19) (Updated Mar. 20, 2020)

https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen. 4 As of March 21, 2020 at
7:06 p.m. EST. See COVID-19 CORONAVIRUS PANDEMIC, WORLDOMETER (Mar. 21, 2020),
https://www.worldometers.info/coronavirus/. 5 Id. 6 As of March 21, 2020 at 3:10p.m. EST.


                                                       4
              Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 5 of 25



CDC projects that as many as 21 million people might need hospitalization, a daunting figure in a

nation with just about 925,000 hospital beds.

            18.      Recognizing the urgency of present circumstances, judges, prosecutors and

correctional authorities across the country have been ordering releases to protect individuals and the

public health. Such releases not only protect the people with the greatest vulnerability to serious

illness and death from COVID-19 from transmission of the virus, they also contribute to greater

risk mitigation for all people in custody or working in a prison, jail, or detention center, and reduce

the burden on the surrounding region’s limited hospitals and health care infrastructure, as they

lessen the likelihood that an overwhelming number of people will become seriously ill from

COVID-19 at the same time.6

            19.      Law enforcement and jail officials in Los Angeles, Oakland, New Jersey, New York

City, Cleveland, Nashville, Houston, San Antonio, Charlotte, and numerous other jurisdictions are

releasing thousands of individuals - both civil detainees and, in many cases, people serving sentences

for criminal convictions or pre-trial detainees, because of the threat COVID-19 poses inside jails.

            20.      Several recent court rulings have explained the health risks—to inmates, guards, and

the outside community at large—created by large prison populations. See, e.g., Jimenez v. Wolf, No.

18-10225-MLW (D. Mass. Mar. 26, 2020) (ordering release of immigrant detainee in the midst of the

COVID-19 pandemic and noting that “being in a jail enhances risk” and that in jail “social

distancing is difficult or impossible”); United States v. Stephens, No. 15-cr-95-AJN, 2020 WL 1295155,

at *2 (S.D.N.Y. Mar. 19, 2020) (ordering the release of inmate in Federal Bureau of Prisons custody

due, in part, to risk posed by COVID-19 in the facility); In the Matter of the Extradition of Alejandro

Toledo Manrique, Case No. 19-mj-71055, 2020 WL 1307109, at *1 (N. D. Cal. March 19, 2020)

(ordering change to conditions of bail for an individual to postpone incarceration, in part in light of


6   There are only four hospitals located in the entirety of Bristol County.


                                                                5
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 6 of 25



risk of vulnerability to the coronavirus) United States v. Barkman, No. 3:19-cr-0052-RCJ-WGC, 2020

U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020). On March 22 the New Jersey Supreme Court

issued a consent order for the presumptive release of approximately 1,000 persons by March 26.

        21.     Despite the directives from the CDC, the extraordinary measures being taken by

government officials to ensure social distancing, and the lack of adequate medical and cleaning

supplies, Defendants have failed to protect one of the most vulnerable populations: civil

immigration detainees.

        22.     Defendants’ response to the threats the pandemic poses to immigrants has been

abysmal and haphazard. Following public outcry, on March 17, 2020, ICE issued a statement that it

would modify its enforcement efforts in apparent recognition of the need for alternatives to

detention to protect public health.

        23.     The next day, however, in response to a lawsuit for the release of vulnerable ICE

detainees in Washington state, the agency again demonstrated its failure to appreciate the threats the

COVID-19 pandemic presents, stating that “Plaintiffs’ assertion that detention per se poses an

increased risk of health complications or death from COVID-19 is purely speculative.”7 ICE’s head-

in-the-sand response to the threats of this pandemic will prove deadly to immigrant detainees if it is

not remedied through this Court’s intervention.

        24.     On March 19, 2020, two medical subject matter experts for the Department of

Homeland Security’s Office of Civil Rights and Civil Liberties blew the whistle to Congress, writing

“regarding the need to implement immediate social distancing to reduce the likelihood of exposure

to detainees, facility personnel, and the general public, it is essential to consider releasing all




7Respondents—Defendants’ Opposition at 8, Dawson v. Asher, ECF No. 28, Case No. 20-0409 (W.D. Wash. Mar. 18,
2020).


                                                     6
           Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 7 of 25



detainees who do not pose an immediate risk to public safety.”8 On multiple occasions since at

least February 25, 2020, these experts had sounded the alarm within the agency on the imminent

risks to the health of immigrant detainees and the public at large presented by COVID-19 unless

swift mitigation measures, including decreasing the number of immigrant detainees, are taken.

         25.      Instead, Defendant Hodgson, the Sheriff of Bristol County, issued a statement on

March 19, 2020 noting that although 80% of the individuals detained at BCHOC are

immunocompromised, and thus particularly vulnerable to exposure to COVID-19, he refused to

take any measures to release anyone from custody.

         26.      Inside Bristol County Immigration Detention Facilities, Defendants are not

consistently taking even the less aggressive precautionary measures the Department of Homeland

Security (“DHS”) claims it is taking. To take one critical example, Defendants are introducing daily

new detainees in with the general population without any mandatory quarantine period.

         27.      This echoes a concern of the two DHS medical experts, who say that “the track

record of ICE facilities implementing [early screening, testing, isolation and quarantine] protocols

historically has been inconsistent.” Moreover even if ICE was consistently taking these precautions,

the DHS experts have explained that they “won’t be enough” without rapidly “releas[ing] those who

do not pose an immediate danger to public safety.” Defendants stubbornly refuse to heed the advice

of public health experts, including their own.

         28.      No “social distancing” has taken place in Defendants’ facilities – and it cannot.

Plaintiffs are unaware of any meaningful safety measures enacted by Defendants since the inception

of this crisis.




8Letter from Scott A. Allen, MD and Josiah Rich, MD, MPH to Congressional Committee Chairpersons, dated Mar. 19,
2020, available at https://assets.documentcloud.org/documents/6816336/032020-Letter-From-Drs-Allen-Rich-to-
Congress-Re.pdf (emphasis in original).


                                                       7
             Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 8 of 25



            29.   Currently, there are approximately 57 immigration detainees at BCHOC in Unit B,

and an unknown additional number of immigration detainees in Correira. All of them are at

imminent risk. Their confinement conditions are a tinderbox, that once sparked will engulf the

facility.

            30.   The inevitable viral spread in confined and crowded areas has already been

evidenced by the rapid spread of COVID-19 in nursing homes and cruise ships. Detention facilities

pose the same risk. “‘It’s a vulnerable situation,’ John Sandweg, an acting head of ICE during the

Obama administration, told CBS News. ‘You have the exact situation everyone is cautioning against.

You have a bunch of people contained in a very small environment.’…‘[c]an you imagine if you get

an outbreak in these detention facilities? It’s going to spread like wildfire,’ Sandweg added. ”9

            31.   Plaintiffs, who are not subject to any form of punitive detention, are at risk because

of Defendants’ flawed choices and the conditions in Bristol County Immigration Detention

Facilities. Their failure to follow public health guidance endangers the lives of those Defendants

have chosen to detain. Inevitably, one detainee will contract COVID-19, and its spread throughout

the facility will be impossible to contain. The only way to effectively inhibit the spread of COVID-

19 and to protect Plaintiffs and others is to immediately release Plaintiffs, such that they can actually

adhere to guidance from public health authorities and take the steps recommended by the

government and medical professionals, and bar future immigrant admissions to the dangerous

conditions at The only way to effectively inhibit the spread of COVID-19 and to protect Plaintiffs

and others is to immediately release Plaintiffs, such that they can actually adhere to guidance from

public health authorities and take the steps recommended by the government and medical




9Camilo Montoya-Galvez, “Powder Kegs”: Calls Grow for ICE to Release Immigrants to Avoid Coronavirus Outbreak, CBS News
(Mar. 19, 2020), https://www.cbsnews.com/news/coronavirus-ice-release-immigrants-detention-outbreak.



                                                           8
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 9 of 25



professionals, and bar future immigrant admissions to the dangerous conditions at Bristol County

Immigration Detention Facilities.

        32.     Defendants cannot justify continuing to subject Plaintiffs to extraordinary risk of

illness and death with any legitimate government objective, particularly in light of the alternatives

available to them to maintain custody and control over Plaintiffs. The danger posed by Plaintiffs’

detention during the current outbreak of COVID-19 is “so grave that it violates contemporary

standards of decency to expose anyone unwillingly to such a risk” and violates their constitutional

right to safety in government custody. Helling v. McKinney, 509 U.S. 25, 36 (1993). Plaintiffs bring this

action on behalf of themselves and all other immigration detainees at Bristol County Immigration

Detention Facilities, to remedy grave violations of their constitutional rights that imminently

threaten them with serious illness and death.

        33.     Unless this Court intervenes to order the release of the Plaintiffs, they, along with

many other detained individuals and outside communities, will face dramatically increased chances

of contracting COVID-19, becoming seriously ill, and dying.

                                                   PARTIES

        34.     Petitioner-Plaintiff MARIA ALEJANDRA CELIMEN SAVINO is an immigration

detainee in Correira. Ms. Celimen Savino suffers from asthma, a condition for which she has been

previously hospitalized. She is at high risk for severe illness, exacerbated by the imminent risk of

exposure to COVID-19 and the lack of safety precautions taken by Bristol County Officials or ICE.

        35.     Petitioner-Plaintiff JULIO CESAR MEDEIROS NEVES is a Brazilian national and

immigration detainee in BCHOC. Mr. Medeiros Neves suffers from extreme depression and anxiety

which has been exacerbated by the imminent risk of exposure to COVID-19 and the lack of safety

precautions taken by BCHOC or ICE. He is one of the signatories to repeated pleas to ameliorate

the situation made to Defendants by persons confined in Unit B.



                                                    9
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 10 of 25



        36.      Respondent-Defendant THOMAS HODGSON is named in his official capacity as

Sheriff of Bristol County where he maintains supervision and control over Bristol County

Immigration Detention Facilities which detains named Plaintiffs and other civil immigration

detainees.

        37.      Respondent-Defendant STEVEN J. SOUZA is sued in his official capacity as the

Superintendent of Bristol County House of Corrections. He has custody of Plaintiffs because ICE

contracts with Bristol County House of Corrections to house immigration detainees, including

Plaintiffs.

        38.      Respondent-Defendant TODD LYONS is sued in his official capacity as the acting

Boston Field Office Director for U.S. Immigration and Customs Enforcement. He has responsibility

for and authority over the detention and removal of noncitizens within the Boston Region, which

includes Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, and Vermont.

        39.      Respondent-Defendant CHAD WOLF is named in his official capacity as the acting

Secretary of the U.S. Department of Homeland Security. Defendant Wolf is responsible for

enforcing federal laws concerning, for example, border control and immigration, including the INA

provisions at issue in this case. Defendant Wolf has direct authority over ICE, which is responsible

for the civil detention of immigrants in the United States.

        40.      Respondent-Defendant MATTHEW T. ALBENCE is named in his official capacity

as the acting Deputy Director and Senior Official Performing Duties of the Director for ICE.

Defendant Albence oversees civil detention of immigrants in the United States.

                                                       VENUE

        41.      Venue in the District Court for the District of Massachusetts is proper under 28

U.S.C. § 1391(b) because Respondent-Defendant Hodgson resides in this District, Petitioners-

Plaintiffs are detained in this District, and this District is the site of the injury at issue.



                                                      10
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 11 of 25



                                                JURISDICTION

        42.     Defendant-Respondent Hodgson and all Plaintiffs reside within the jurisdiction of

this Court.

        43.     This case arises under the Fifth Amendment to the United States Constitution and

the Rehabilitation Act, 29 U.S.C. § 794(a).

        44.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1346, 2201-02, and §

2241, and Article 1, Section 9, clause 2 of the United States Constitution.

        45.     The United States has waived sovereign immunity for this action for declaratory and

injunctive relief against one of its agencies and that agency’s officers are sued in their official

capacities. See 5 U.S.C. § 702.




                                                    11
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 12 of 25



                                                     FACTS

                             The COVID-19 Pandemic is Spreading Quickly and
                               Poses Grave Risk of Serious Illness and Death

        46.        The outbreak of COVID-19 has reached pandemic status.

        47.        COVID-19 is easily transmitted and the numbers of confirmed cases and deaths are

expected to grow exponentially.

        48.        All human beings share an equal risk of contracting and, upon contraction,

transmitting the virus that causes COVID-19. Any adult who contracts the virus may experience

life-threatening symptoms and death.

        49.        New information regarding COVID-19 risk factors is released daily by public health

authorities. Beyond the extreme risks to all, the categories of individuals who may have conditions

or characteristics that predispose them to complications from COVID-19 are growing – and not

fully identified by medical experts.

        50.        The COVID-19 virus can severely damage lung tissue, which requires an extensive

period of hospitalization and rehabilitation, and in some cases, can cause a permanent loss of

respiratory capacity. More is learned each passing day about the extent of permanent injury that may

be caused by COVID-19.

        51.        COVID-19 may also target the heart muscle, causing a medical condition called

myocarditis, or inflammation of the heart muscle. Myocarditis can affect the heart muscle and

electrical system, reducing the heart’s ability to pump. This reduction can lead to rapid or abnormal

heart rhythms in the short term, and long-term heart failure that limits exercise tolerance and the

ability to work.

        52.        People of all ages and medical backgrounds who have experienced serious cases of

COVID-19 describe painful symptoms, including vomiting, severe diarrhea, relentless shivering, and

suffocating shortness of breath.

                                                    12
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 13 of 25



        53.     Emerging evidence suggests that COVID-19 can also trigger an over-response of the

immune system further damaging tissues in a cytokine release syndrome that can result in

widespread damage to other organs, including permanent injury to the kidneys and neurologic injury.

        54.     These complications can manifest at an alarming pace. Individuals can show the first

symptoms of COVID-19 infection in as little as two days after exposure, and their condition can

seriously deteriorate in five days or sooner.

        55.     People can also spread COVID-19 but be asymptomatic making testing or seclusion

of only those who are symptomatic an ineffective solution.

        56.     Most people who develop serious illness will need advanced support. This level of

supportive care requires highly specialized equipment that is in limited supply, even in non-detention

settings, and an entire team of dedicated medical care providers.

        57.     People who experience serious cases of COVID-19 who do not die should expect a

prolonged recovery, including the need for extensive rehabilitation for profound reconditioning, loss

of digits, neurologic damage, and the loss of respiratory capacity.

        58.     There is no vaccine against COVID-19, nor is there any known medication to

prevent or treat infection. The only known effective measures to reduce the risk for vulnerable

people from illness, injury or death from COVID-19 are to prevent them from being infected in the

first place, and to limit community spread. Social distancing or remaining physically separated from

known or potentially infected individuals, and vigilant sanitation and hygiene, including repeatedly

and thoroughly hand washing with soap and water, are the only known effective measures for

protecting people from COVID-19

        59.     Nationally, projections by the CDC indicate that over 200 million people in the

United States could be infected with COVID-19 over the course of the epidemic without effective

public health intervention with as many as 1.5 million deaths in the most severe projections.



                                                  13
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 14 of 25



        60.     In recent days, the number of reported cases of infection in many parts of the

country, including the Boston metropolitan area, have shown a frightening and exponential increase,

and numerous media outlets and public officials estimate that the reported number of deaths could

soon follow suit.

         People Detained at Bristol County House of Corrections are at an Elevated Risk of
                      COVID-19 Transmission, Infection and Illness.

        61.     Bristol County Immigration Detention Facilities confine civil immigration detainees

in BCHOC Unit B, and the Correira.

        62.     Currently there are approximately 57 detainees held on civil immigration violations in

Unit B, and an additional unknown number of civil immigration detainees in Correira.

        63.     As Plaintiff Medeiros Neves and numerous other BCHOC Unit B detainees wrote to

Defendant Hodgson and others in a March 18, 2020 letter (See Exhibit A), the most recent detainee

was admitted on March 17, 2020 – well within the time when Defendants and the general public

were well aware of the rapid spread of COVID-19.

        64.     As Plaintiff Medeiros Neves and other detainees also pointed out in their March 18,

2020 plea for help, a note was posted in Unit B by Defendant Hodgson’s office explicitly stating that

“…Given the close quarters and need for daily contact, our correctional facilities and jail are

extremely vulnerable for residents, staff, volunteers and visitors to be infected.” Id. This concession

is unsurprising given the grim realities of BCHOC.

        65.     In institutional settings with close quarters such as BCHOC, people are at imminent

risk of severe COVID-19 infection, illness and death. Immigration detention facilities are

“congregate environments,” places where people live and sleep in close proximity.

        66.     Infectious diseases that are communicated by air or touch are more likely to spread

in these confined settings and crowded environments. This presents an imminent danger for the

spread of COVID-19 to Plaintiffs.

                                                   14
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 15 of 25



        67.     The conditions of immigration detention facilities pose a heightened public health

risk for the spread of COVID-19 that is even greater than non-carceral institutions. Immigration

detention facilities have even greater risk of infectious spread because of overcrowding, the high

proportion of vulnerable people detained, limited access to hygiene products, and scant medical

resources. People live in close quarters and cannot achieve the social distancing needed to effectively

prevent the spread of COVID-19. Plaintiffs will find it impossible to maintain the recommended

distance of 6 feet from others. They must also share or touch objects used by others.

        68.     As Petitioner-Plaintiff Medeiro Neves and other civil detainees detailed in the March

23 letter (See Attached Exhibit B):

        a.      Beds in the facility where detainees sleep are situated only 3 feet apart.

        b.      Meals are inadequate and eaten in close quarters.

        c.      Symptomatic guards have entered the premises and interacted with detainees.

        69.     On information and belief, no meaningful changes to the hygienic or sanitary

policies, products or facilities have been made since the March 23 letter.

        70.     On information and belief, BCHOC facilities lack adequate soap, toilet paper, and

medical resources and infrastructure to address the spread of infectious disease or to treat people

most vulnerable to illness.

        71.     Detention centers are integral components of the public health systems in the

communities in which they are located. If detainees contract COVID-19 in such a facility, they will

require hospitalization in the community threatening to overwhelm local resources. This problem is

particularly acute in smaller communities, such as North Dartmouth, Massachusetts, where the

Bristol County detention facility is located. Surrounding communities will be unable to provide

adequate medical treatment to infected persons.




                                                   15
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 16 of 25



        72.     Moreover, as a result of profound stress and helplessness, immigrant detainees are at

risk of having suppressed immune systems putting them at higher risk than the general population

of contracting and potentially having more serious infections. Stress and its link to

immunosuppression are well documented in the medical literature.

        73.     The physical and mental health and well-being of detained immigrants, independent

of age or underlying conditions, is worsened and severely harmed by continued immigration

detention during the COVID-19 pandemic. All immigrant detainees are at high risk of developing

severe, disabling psychological symptoms and distress as a result of their continued immigration

detention during the COVID-19 pandemic.

        74.     Individuals with underlying mental health conditions are at a high risk of harm from

coronavirus. Individuals suffering from mental health conditions including depression, anxiety,

schizophrenia and posttraumatic stress disorder (PTSD) are at particularly high risk of worsening of

their symptoms as a result of being detained amid the coronavirus pandemic.

        75.     For instance, Harlan Perez is an immigration detainee in Unit B at BCHOC who

suffers from schizophrenia, anxiety and depression. See Perez v. Souza, No. 1:20-cv-10414-PBS

(D.Mass.), ECF No. 1 at ¶ 2. Such exacerbation of psychological symptoms can result in severe

harm. For example, individuals with depression are at increased risk of suicidality.

                 ICE’s Responses to COVID-19 and Its Inadequate Healthcare System
                                     Will Not Protect Plaintiffs

        76.     ICE issued an “Interim Reference Sheet on 2019-Novel Coronavirus (COVID-19)”

and has established a webpage entitled “ICE Guidance on COVID- 19.” These documents

(collectively the “ICE Protocols”) will not protect Plaintiffs. The protocols also do not address:

imminent shortages of medical supplies and staffing or education of detained people and staff about

the virus, amongst other critical issues.




                                                  16
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 17 of 25



        77.      Further, there is substantial evidence that ICE’s COVID-19 protocols are not being

followed in detention centers throughout the country, including Bristol County Immigration

Detention Facilities, and that ICE is otherwise failing to provide an adequate response, which

exacerbates the risk of harm to Plaintiffs.

        78.      Evidence further establishes that these serious defects are far from anomalous, but

rather systemic in nature. Indeed, the attached declarations paint an alarming picture of ICE’s

inadequate responses to COVID-19 across the entire country, including failures to: test for COVID-

19, provide basic and necessary sanitation supplies such as hand sanitizer, check symptoms, provide

necessary education about COVID-19 to detained people and staff, provide people with protective

gear (e.g., masks), increase medical staffing, respond to sick calls, and assess medically vulnerable

detained people and increase precautionary measures. As a direct consequence, medically vulnerable

people feel like they are “sitting ducks” and are “scared for [their] life.”.

        79.      Importantly, the COVID-19 pandemic—and ICE’s unreasonable response to it—

will significantly strain ICE’s already broken medical care system. Long before the COVID-19

outbreak, numerous reports (including by DHS itself) have identified serious and substantial flaws in

ICE’s medical care system. For example, a 2017 OIG report that assessed care at certain ICE

facilities identified “long waits for the provision of medical care[.]”10 Other reports echo these

alarming findings about substandard medical care in ICE facilities.11

10 Off. of Inspector Gen., Off. of Homeland Sec., OIG-18-32: Concerns About ICE Detainee Treatment and Care at
Detention Facilities, at 7 (Dec. 11, 2017), https://www.oig.dhs.gov/sites/default/files/assets/2017-12/OIG-18-32-
Dec17.pdf.
11 See, e.g., U.S. Gov’t Accountability Off. GAO-16-23: Additional Actions Needed to Strengthen Mgmt. and Oversight

of Detainee Med. Care (Feb. 2016), https://www.gao.gov/assets/680/675484.pdf; Human Rts. Watch, Am. Civil
Liberties Union, Nat’l Immigr. Just. Ctr. & Det. Watch Network, Code Red: The Fatal Consequences of Dangerously
Substandard Med. Care in Immigr. Det, at 15, 19, 25, 46 (June 2018),
https://www.hrw.org/sites/default/files/report_pdf/us0618_immigration_web2.pdf; Human Rts. First, Prisons and
Punishment: Immigr. Det. in Cal., at 10-13 (Jan. 2019),
https://www.humanrightsfirst.org/sites/default/files/Prisons_and_Punishment.pdf; J. David McSwane, ICE Has
Repeatedly Failed to Contain Contagious Diseases, Our Analysis Shows. It’s a Danger to the Pub., PROPUBLICA (Mar.
20, 2020), available at https://www.propublica.org/article/ice-has-repeatedly-failed-tocontain-



                                                        17
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 18 of 25




               The Only Way to Reduce the Risk of A COVID-19 Outbreak at BCHOC is to
                  Immediately Reduce the Population at the Facility by Release.

         80.      Risk mitigation is the only known strategy that can protect people from COVID-19,

and Defendants through actions and statements have demonstrated that they are unwilling and

unable to implement meaningful risk mitigation measures. Accordingly, public health experts with

experience in immigration detention and correctional settings have recommended that detention

centers immediately reduce their populations.

         81.      Furthermore, the routine practice of transferring immigrant detainees from one

facility to another, throughout the nationwide immigration detention network, makes the likelihood

of COVID-19 spread and infection even more likely. Given such conditions and practices, one

would be hard-pressed to think of a more effective means for the spread of COVID-19 infection

than immigration detention.

         82.      Plans for separating suspected COVID-19 exposed or infected individuals within a

given facility or by transferring to specialized quarantine facilities is neither effective nor feasible as a

response to the threat of infection or infectious spread within a detention facility.

         83.      As per CDC guidelines, when individuals become symptomatic and considered “at

risk” of being infected with/contagious to others for COVID-19, they are supposed to self-isolate,

not isolate within groups. Putting individuals with symptoms in a group-like isolation setting risks to

those who were not infected with COVID-19, despite having similar symptoms to those who may

be infected. In other words, for individuals who did not have COVID-19 before being placed in be

infected. In other words, for individuals who did not have COVID-19 before being placed in group



contagious-diseases-our-analysis-shows-its-a-danger-to-the-public (analysis of DDRs demonstrates that ICE facilities
have “long histories of mishandling infectious diseases that can rapidly spread outside their walls.”).


                                                          18
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 19 of 25



isolation, many may contract COVID-19. This is exacerbated by substantial and increasing

limitations on access to testing, even for those who have symptoms of COVID-19, because of a

major shortage of testing materials. It would be unlikely that in these immigration detention

facilities, all who are symptomatic could be tested prior to any form of group isolation.

                           Class Action and Representative Habeas Allegations

        84.      Respondent-Defendants have continued to hold and admit civil immigration

detainees to BCHOC despite the warnings of the CDC and medical community and despite their

inability to manage an outbreak if one were to occur.

        85.      All individuals in BCHOC and Carreiro are subject to this same disregard for health

and safety and are subject to the same policies of confinement and hygiene.

        86.      Petitioner-Plaintiffs Celimen Savino and Medeiro Neves seek certification of a class

under Federal Rule of Civil Procedure 23, to challenge Defendants’ detention of civil ICE detainees

at BCHOC during the current COVID-19 pandemic, or in the alternative certification of the

proposed class as a representative habeas class. See United States ex rel. Sero v. Preiser, 506 F.2d 1115

(2d Cir. 1974)

        87.      Plaintiffs Celimen Savino and Medeiro Neves seek certification of a class consisting

of all individuals who are now or will be held in civil immigration detention in BCHOC. -Plaintiffs

satisfy all of the requirements of Rule 23(a)—numerosity, commonality, typicality, and adequacy—as

well as those of Rule 23(b)(2).

        88.      Numerosity - The proposed representative class is sufficiently numerous as to

make joinder impracticable. The numerosity requirement imposes only a “low threshold,” Garcia-

Rubiera v. Calderon, 570 F.3d 443, 460 (1st Cir. 2009), such that “a class size of forty or more will

generally suffice in the First Circuit.” Reid v. Donelan, 297 F.R.D. at 189. There are substantially more

than forty civil immigration detainees currently being held at BCHOC.



                                                     19
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 20 of 25



        89.     Commonality - The proposed representative class presents common questions of

law and fact, including (1) whether civil detention in a manner likely to result in the life-threatening

infection of detainees violates constitutional protections; and (2) whether in the face of the COVID-

19 pandemic, the conditions of confinement at BCHOC fail to ensure the detainees’ safety and

health in a manner that amounts to punishment.

        90.     Typicality - Plaintiffs Celimen Savino and Medeiro Neves’ claims are typical of the

representative class they seek to represent. Like all class members, both Ms. Celimen Savino and Mr.

Medeiro Neves are currently (1) civilly detained in immigration detention in Bristol County

Immigration Detention Facilities; (2) subject to the close confinement and lack of hygiene that

characterize immigration detention at Bristol County Immigration Detention Facilities and; (3)

subject to infection, illness, and death from COVID-19 were it to spread.

        91.     Adequacy - Petitioner-Plaintiffs are able to fairly and adequately protect the interests

of the proposed representative class. Undersigned counsel at Lawyers for Civil Rights and the

Jerome N. Frank Legal Services Organization at Yale Law School have extensive experience

litigating complex civil rights matters, immigration cases, and class action lawsuits.

        92.     Defendants have acted or refused to act on grounds that apply generally to the class.

Moreover, because members of the proposed representative class all seek the same relief, this relief

is appropriate respecting the class as a whole to ensure that members of the proposed are given

consistent relief and to satisfy the health and safety standards at the core of their challenge.

        93.     Plaintiffs and members of the proposed class seek a writ of habeas corpus to remedy

their unconstitutional detention in life-threatening conditions at Bristol County Immigration

Detention Facilities.

                               STATEMENT OF RELATED CASE

        94.      Petitioners Celimen Savino and Medeiro Neves state that, pursuant to Local



                                                    20
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 21 of 25



Rule 40.1(g), this Petition for a Writ of Habeas Corpus and Complaint for Declaratory and

Injunctive Relief is related to Reid v. Donelan, No. 3:13-cv-30125-PBS (D. Mass.) and Brito v.

Barr, No. 1:19-cv-11314-PBS (D. Mass.).

        95.      Per Local Rule 40.1(g)(1), “some or all of the parties are the same.” The

Director of the Boston Field Office of Immigration and Customs Enforcement and the

current Bristol County Sheriff, Thomas M. Hodgson, are defendants in Reid and in the present

petition, and the Superintendent of BCHOC Souza, the Secretary of DHS, and the Director of

ICE are defendants in Brito.

        96.      Additionally, this case involves “the same or similar claims or defenses,” Local

Rule 40.1(g), as those at issue in Reid and Brito, including allegations that the incarceration of

civil immigration detainees in Massachusetts violates the Fifth Amendment.

        97.      In addition, some members of the Brito and Reid classes, and persons who will

vest into the Reid class when their detention lasts six months, are detained now at BCHOC,

and as such are members of the proposed class herein as well.

                                           CLAIMS FOR RELIEF

           Count I (Violation of Fifth Amendment Right to Due Process--Unlawful
   Punishment; Freedom from Cruel Treatment and Conditions of Confinement as to All
                                      Defendants)

        98.     Plaintiffs reallege and incorporate by reference each and every allegation contained in

the preceding paragraphs as if set forth fully herein.

        99.     The Fifth Amendment to the U.S. Constitution guarantees that civil detainees,

including all immigrant detainees, may not be subjected to punishment. The government violates

this substantive due process right when it subjects civil detainees to treatment and conditions of

confinement that amount to punishment or does not ensure the detainees’ safety and health.




                                                    21
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 22 of 25



        100.     Defendants have subjected Plaintiffs to conditions of confinement that include the

imminent risk of contracting COVID-19, for which there is no vaccine, known treatment, or cure.

        101.     Defendants are subjecting Plaintiffs to imminent risk of physical, emotional and

mental harm in violation of Plaintiffs’ rights under the Due Process Clause.

        102.     Defendants continue to admit new ICE detainees to Bristol County Immigration

Detention Facilities, in reckless disregard of and deliberate indifference to the dangerous conditions

there and the inability of Bristol County Immigration Detention Facilities to provide minimal

protection against COVID-19.

        103.     As public health experts in correctional medical care and infectious disease agree,

individuals and families in immigration detention are at grave risk of COVID-19 infection.

        104.     Alternatives are available that would preserve and protect both Plaintiffs’ health and

well-being and that of the broader community. Release either on personal recognizance or subject

to monitoring or supervision would cause no burden on Defendants and would place Plaintiffs at

substantially lower risk of contracting COVID-19, with all of its attendant threats to health and life.

        105.     Accordingly, Defendants are subjecting Plaintiffs to detention conditions that

amount to punishment and that fail to ensure their safety and health.

               Count II (Violation of the Rehabilitation Act – Failure to Provide Reasonable
                           Accommodation to Persons with Disabilities)

        106.     Section 504 of the Rehabilitation Act requires federal agencies to provide

“reasonable accommodations” to individuals with disabilities so they can fully participate in benefits

administered by these agencies. 29 U.S.C. § 794(a).

        107.     DHS regulations implementing the Rehabilitation Act mandate that “[n]o qualified

individual with a disability in the United States, shall, by reason of his or her disability, be excluded

from participation in, be denied benefits of, or otherwise be subjected to discrimination under any

program or activity conducted by the Department.” 6 C.F.R. § 15.30; see also 29 U.S.C. § 794(a).

                                                    22
          Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 23 of 25



        108.    The regulations implementing Section 504 prohibit entities receiving federal financial

assistance from utilizing “criteria or methods of administration (i) that have the effect of subjecting

qualified handicapped persons to discrimination on the basis of handicap, (ii) that have the purpose

or effect of defeating or substantially impairing the accomplishment of the objectives of the

recipient’s program or activity with respect to handicapped persons.” 34 C.F.R. § 104.4(b)(4).

        109.    The removal proceedings are a benefit or program administered by DHS and

Plaintiffs are entitled to participate in the removal process. The services, programs, and activities

within the detention centers where DHS detains Plaintiffs receive substantial federal financial

assistance.

        110.    Plaintiffs’ underlying medical conditions, and those of other members of the

proposed class of all immigration detainees who are or will be held at Bristol County Immigration

Detention Facilities, qualify as disabilities for purposes of the Rehabilitation Act. 29 U.S.C. §

705(2)(B); 42 U.S.C. § 12102.

        111.    By exposing them to a heightened risk of contracting COVID-19, Defendants are

preventing Plaintiffs from participating in the removal process by reason of their disability.

        112.    By failing to take account of their special vulnerability to severe illness or death if

they were to contract COVID-19, Defendants are preventing Plaintiffs from participating in the

removal process by reason of their disability.

        113.    By failing to provide Plaintiffs adequate protection from COVID-19 through the

only effective means to reduce the risk of severe illness or death, Defendants have the purpose or

effect of defeating or substantially impairing the accomplishment of the objectives of removal

proceedings and the services, programs, and activities within the detention centers with respect to

Plaintiffs.




                                                    23
         Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 24 of 25



        114.    The only available “reasonable accommodation” that would mitigate Plaintiffs’

disability is release from detention. Defendants have failed to implement this reasonable

accommodation, which would not be unduly burdensome nor require a fundamental alteration in

the removal process or the programs and activities of the detention center.

        115.    Defendants’ ongoing detention of Plaintiffs constitutes discrimination because it is

either disparate treatment of, or at the very least has a disparate impact on, people with qualifying

disabilities who are at severe risk of serious illness or death if they were to contract COVID-19.

        116.    For these reasons, Defendants’ ongoing detention of Plaintiffs violates the

Rehabilitation Act.

                                           PRAYER FOR RELIEF

        Plaintiffs respectfully request this Court to:

        1.      Issue a Writ of Habeas Corpus and order the immediate release of Plaintiffs or
        placement in community-based alternatives to detention such as conditional release, with
        appropriate precautionary public health measures, on the ground that their continued
        detention violates the Due Process Clause and/or the Rehabilitation Act;

        2.       In the alternative, issue injunctive relief ordering the immediate release of Plaintiffs
        and all similarly situated detainees in Bristol County Immigration Detention Facilities with
        appropriate precautionary measures.

        3.     Immediately order Defendants to implement public health guidance and protocols
        designed to prevent the transmission of COVID-19;

        4.       Prohibit the placement of new detainees in Bristol County Immigration Detention
        Facilities until all public health protocols designed to prevent the transmission of COVID-19
        have been implemented;

        5.       Require Defendants to immediately effectuate the release of Plaintiffs and all
        similarly situated detainees as BCHOC upon the posting of the appropriate bond, if bond
        was previously set by ICE or an Immigration Judge;

        6.     Declare that Defendants’ detention of Plaintiffs is unconstitutional in violation of the
        Fifth Amendment and/or the Rehabilitation Act;

        7.      Award Plaintiffs their costs and reasonable attorneys’ fees; and

        8.      Grant such further relief as the Court deems justice to require.

                                                    24
            Case 1:20-cv-10617-WGY Document 1 Filed 03/27/20 Page 25 of 25




                                                                                       /s/Oren Nimni
                                                                          Oren Nimni (BBO #691821)
                                                                       Oren Sellstrom (BBO #569045)
                                                                              Ivan Espinoza-Madrigal†
                                                                                    Lawyers for Rights
                                                                       61 Batterymarch Street 5th Floor
                                                                                    Boston, MA 02110
                                                                                        (617) 988-0606
                                                                      onimni@lawyersforcivilrights.org

                                                                      Grace Choi, Law Student Intern*
                                                                    Kayla Crowell, Law Student Intern*
                                                                  Laura Kokotailo, Law Student Intern*
                                                                    Aseem Mehta, Law Student Intern*
                                                                   Alden Pinkham, Law Student Intern*
                                                                           B. Rey, Law Student Intern*
                                                                      Megan Yan, Law Student Intern*
                                                                                       Reena Parikh†
                                                                      Michael Wishnie (BBO# 568654)
                                                           Jerome N. Frank Legal Services Organization
                                                                                     P.O. Box 209090
                                                                               New Haven, CT 06520
                                                                                Phone: (203) 432-4800
                                                                        michael.wishnie@ylsclinics.org




†   Motion for admission pro hace vice forthcoming.
*
    Motion for Law Student Appearance forthcoming.



                                                      25
